Title: From George Washington to John Jay, 6 June 1779
From: Washington, George
To: Jay, John


        
          sir
          Ringwood Iron Works [N.J.] June the 6: 1779
        
        On the 3d I had the Honor to address Your Excellency from Middle Brook and Morris Town—and to transmit you all the intelligence I had then received, respecting the movements of the Enemy on the North River; and of the measures I had taken and was about to pursue in consequence. I am now to inform you, according to the advices I have obtained since, that on the 2d in the morning the Enemy opened a Battery on Stony point, which lies on the West side of the Hudson at the landing at Kings’ ferry, against a small detached work, which had been erected on Verplank’s point on the East side, and kept up a constant fire upon it in conjunction with their Ships, till four oClock in the afternoon, when the party stationed in it, finding that it was also invested on the land side in force, surrendered by capitulation. The next day that part of the Enemy, which was landed on the East side of the River, computed at Five thousand, advanced to the Bald Hill below the Continental village, when it was expected that they meant to attack our Troops in that quarter—and to gain if possible, Nelson’s point opposite Fort Arnold, while Sir Henry Clinton with the remainder of the Army should proceed from Haverstraw bay against the Fort, by the routes on the West side. This however was not attempted—and the body of the Enemy that appeared before the village, returned without making any Attack to the ground from which they had moved. The Enemy have remained since in two divisions on the opposite sides of the River. Their Vessels have generally fallen down below King’s ferry—and twelve square rigged with Eight of smaller size and Fifteen flat-bottomed boats with Troops on board, stood down the River yesterday—and were seen till they turned the point, which forms the upper part of Tapan bay. The rest of the fleet (the whole of which is reported to have consisted of about Seventy sail

and a Hundred & fifty flat bottom Boats great & small) keep their station, and the division of Troops on this side from the latest advices, were very industriously employed yesterday in fortifying Stony point; which from it’s peninsular and commanding form is naturally strong; and which from the narrowness of the neck which connects it to the Main, may be insulated and maintained without any very great difficulty. This sir is a summary of the intelligence and of the situation of the Enemy. Their movements and conduct are very perplexing—and leave it difficult to determine what are their real Objects. However, as the posts in the Highland’s are of infinite consequence and the points, in which we can be most essentially injured, I shall take every measure in my power to provide for their security—and accordingly shall make such a disposition of the Army as shall best promise to answer the end. If they should not operate against those posts—it would seem that one part of their expedition and a principal one, is to cut off the communication by the way of King’s ferry, by establishing Garrisons. I have the Honor to be with the highest respect & esteem Your Excellency’s Most Obedt servant
        
          Go: Washington
        
      